Exhibit 3.1 AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF ROCKY MOUNTAIN CHOCOLATE FACTORY, INC . (a Delaware corporation) Rocky Mountain Chocolate Factory, Inc. (the “ Corporation ”), a corporation organized and existing under the laws of the State of Delaware, hereby certifies as follows: 1.The original Certificate of Incorporation of the Corporation was filed with the Secretary of State of the State of Delaware on August 6, 2014, and a Certificate of Amendment was filed with the Secretary of State of the State of Delaware on November 6, 2014. 2.This Amended and Restated Certificate of Incorporation (the “ Certificate of Incorporation ”) was duly adopted by the Board of Directors of the Corporation and by the stockholders of the Corporation in accordance with Sections 228, 242 and 245 of the General Corporation Law of the State of Delaware (“
